DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1, 6 — 8 and 12 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1).
With regard to Claim 1, Ahn et al disclose an article (paragraph 0008) comprising an
addition — curable material disposed over a substrate (paragraph 0012); the material therefore is
a first portion, comprising a silicone polymer (paragraph 0108), and the substrate, which is a
second portion, comprises a thermoplastic polymer (paragraph 0016) and a filler that is treated (paragraph 0027) with a silane that is triethoxysilane (paragraph 0028); the filler is therefore a functionalized filler that is  a functional moiety that forms a chemical bond with the silicone polymer as stated in  paragraph 0030 of the instant specification. Ahn et al do not disclose that the second portion is activated with an energy. However, Ahn et al disclose that activation of a surface with an energy is well — known in the art (exposure to high energy sources is in the art; paragraph 0006), but additional processing time or costly equipment is required (paragraph 
With regard to Claim 6, a silica filler is disclosed (paragraph 0024) that is attached to a silane having a chloro functional group (paragraph 0028), alternatively or additionally (or the like; paragraph 0028).
.	With regard to Claim 7, a silicon hydride attached to a silica filler is therefore disclosed. 
With regard to Claim 8, the silicone polymer is hydrosilylation curable (paragraph 0108),
therefore room temperature curable.
With regard to Claim 12, a polyacrylic is disclosed (paragraph 0016).
With regard to Claim 13, a polyethylene is disclosed (paragraph 0016).
With regard to Claim 14, a cohesive bond is disclosed in an example (paragraph 0167). It
would have been obvious for one of ordinary skill in the art to provide for a cohesive bond, as
a cohesive bond is disclosed in an example.
With regard to Claim 15, the article is a tube (paragraph 0090).

4. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S.
Patent Application Publication No. 2011/0060099 A1) as evidenced by Gale et al (U.S.
Patent No. 4,348,584).
Ahn et al disclose an article as discussed above. The thermoplastic polymer is
polyethylene (paragraph 0017 of Ahn et al). Ahn et al do not disclose that polyethylene has
a glass transition temperature less than 77 degrees Fahrenheit, but Gale et al disclose

lines 1 — 8).

5. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1) as evidenced by Ishii et al (U.S.
Patent No. 3,925,339).
Ahn et al disclose an article as discussed above. The thermoplastic polymer is
polyvinylidene fluoride (paragraph 0017 of Ahn et al). Ahn et al do not disclose a heat
deformation temperature of not greater than about 350 degrees Fahrenheit, but Ishii et al
disclose that polyvinylidene fluoride has a heat deformation temperature of 149 degrees Celsius
(column 2, lines 49 — 65).

6. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ahn et al (U.S.
Patent Application Publication No. 2011/0060099 A1) in view of Inafuku et al (U.S.
Patent Application Publication No. 2012/0142803 A1).
Ahn et al disclose an article as discussed above. Ahn et al fail to disclose a photoactive
catalyst.
Inafuku et al teach an organic siloxane (paragraph 0012) comprising a photoactive
catalyst (paragraph 0014) for the purpose of obtaining an organic siloxane that does not
flow during cure (paragraph 0010).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
photoactive catalyst in order to obtain no flow during cure as taught by Inafuku et al.


7.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1, 6 — 8 and 12 — 15 as being unpatentable over Ahn et al (U.S. Patent Application Publication No. 2011/0060099 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated February 14, 2022, that a functionalized filler is not disclosed by Ahn et al.
However, as stated in the previous Action, a functionalized filler is disclosed.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782